DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/11/2020, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The applicants have amended claim 1 to include: “receive chatbot conversation description data and, based at least in part on the chatbot conversation description data and at least one of the conversation controllers, reconfigure the conversation tree logic to the outward facing 1/O protocol by implementing a fallout logic to provide a suggestion for a user to rephrase an unrecognizable question and identify at least a certain number of8 Application No. 15/949,893 Docket No.: 20170616 (060115-084)Response to Office Action of September 11, 2020attempts that rephrase the unrecognizable question as a fallout incidence for fallout clustering, wherein the fallout clustering includes obtaining and validating fallout cluster for incorporating into the conversation tree logic to reduce fallout. As agreed by the Examiner during the interview, the cited references do not disclose or suggest, among other things, the claim elements recited above. The cited reference to Zhao does not teach implementing a fallout logic to provide operations relating to a rephrase suggestion. Karuppasamy describes a virtual agent or automated management system that accepts a user query (e.g., an incident ticket with IT infrastructures from employees/customers), analyzes the incident ticket to determine an "attempts that rephrase the unrecognizable question," where the attempts are responded to a single question/inquiry from a single user. Moreover, Karuppasamy is silent regarding identifying at least "a certain number" of attempts as a fallout incidence for fallout clustering, that is, a fallout cluster is formed only if the attempts to a question from a user exceeds "a certain number." Accordingly, Karuppasamy does not disclose, "implementing a fallout logic to provide a suggestion for a user to rephrase an unrecognizable question and identify at least a certain number of attempts that rephrase the unrecognizable question as a fallout incidence for fallout clustering" as recited by amended claim 1. For at least the above reasons the claim1 is allowable and all its dependent claims are allowable. Claim 10 incorporates similar recitations as claim 1 and is allowable for the same reasons claims 11-20 depend upon base claim 10 and are allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Smullen teaches a system for navigating nodes in a chatbot natural language processing system. The cluster function performs error checks and the chatbot directs user to technical support based on cluster function, see abstract, par. [0375].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656